EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Frank Eisenschenk on 10/21/2021.
The application has been amended as follows: 
Cancel claims 1 and 14-15.
Add new claims 29-33 as the following:
29 (new).	 An analysis method comprising the following steps:
	a)	providing a solid support comprising at least one compartment, said compartment comprising at least one spot for the detection of an analyte,
	b)	placing a specimen to be analyzed in said compartment,
	c)	placing at least one detection ligand of an analyte in said compartment, said detection ligand of an analyte being coupled to a direct or indirect detection marker,
	d)	placing an absorbent composition in contact with the spot(s) of said compartment, said absorbent composition comprising absorbent particles selected from the group consisting of carbon particles and color particles and at least one compound selected from the group consisting of luminol, isoluminol, a derivative of luminol or isoluminol, an electron mediator and an oxidizer, wherein said absorbent particles comprise 10% to 20% of the total weight of the absorbent composition and, optionally, said absorbent particles comprise one or more functional group, and
	e)	detecting a signal corresponding to the presence of an analyte at the spot(s) of said compartment, in the presence of the liquid phase comprising said absorbent particles.

	30 (new).	The method according to claim 29, wherein the signal is detected in step e) through the bottom of the solid support.

	31 (new).	The method according to claim 29, wherein the signal detected in step e) is the signal emitted by a luminescent compound and/or the signal emitted by a fluorophore.

	32 (new).	The method according to claim 29, wherein said detection marker is an indirect detection marker and step c) comprises placing a reporter of the indirect detection marker coupled to said detection ligand in said compartment.

	33 (new).	The method according to claim 32, wherein the reporter is coupled to an indirect marker and a reporter of the indirect detection marker coupled to said reporter is placed in said compartment.

Allowable Subject Matter
Claim 17-19, 21-25 and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant argues that “The Board of Patent Appeals and the predecessor of the Court of Appeals for the Federal Circuit (the Court of Customs and Patent Appeals) have held that while it may generally be a matter of obviousness for the skilled artisan to determine the optimum value within an already disclosed range, In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980), it would not have been obvious for one of ordinary skill in the art to find an optimum value that is far outside the range taught by the prior art. See In re Sebek, 465 F.2d 904, 907 (C.C.P.A. 1972). See also, e.g., Ex parte Atkinson, BPAI Appeal 2007-3900 (“optimization of a known result-effective variable in a given range is generally obvious only when it is reasonably expected that an improvement will arise in that range”) (reversing Examiner’s optimization-based obviousness rejection; internal citation omitted). As noted above, the teachings of Ishibashi suggest that one should use a concentration of absorbent particles that is 2% (w/v), or less, in order to optimize the signal to noise ratio of the solution. The claimed concentrations of absorbent particles (10% to 20%, 12% to 18%, or 15% by weight) are far outside the concentration taught by Ishibashi to be optimal for reducing the signal to noise ratio and, as such, it is respectfully submitted that the claimed invention is not obvious over the cited reference”.
Examiner is not sure whether PTAB will traverse with the applicant’s argument in regard to the optimization range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797